DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the response dated 6/17/22, which has been entered.

   1.   RESPONSE TO AMENDMENT
	The Examiner notes the response cancelling withdrawn claims 1-7 and claim 15-20.  Thus, claims 8-14 are allowed. 	

   2.   REASONS FOR ALLOWANCE
Claims 8-14 are allowed. 	
The following is an examiner’s statement of reasons for allowance:

Claim 8 recites the limitations of:
“a controller coupled to the one or more memory devices, wherein the controller is configured to: 
receive an original command from a host device; 
determine to complete original command with Advanced Command Retry (ACR); 
allocate one or more buffers within host memory buffers (HMBs) for holding a set of data associated with the original command; 
return a completion message with an ACR indication to the host device, wherein the completion message requests the host device to re-try the original command; 
execute the original command while transferring data to the allocated one or more buffers within HMBs; 
receive a reissued original command from the host device; and 
copy data for the reissued original command from the allocated one or more buffers within HMBs.”

The limitations above are not taught or rendered obvious by the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest references include:
NVM Express Base Specification discusses (page 81), where command processing was interrupted and the controller is unable to successfully complete the command. The host should retry the command. If this status code is returned, then the controller shall clear the Do Not Retry bit to ‘0’ in the Status field of the CQE (refer to Figure 124). The controller shall not return this status code unless the host has set the Advanced Command Retry Enable (ACRE) field to 1h in the Host Behavior Support feature (refer to section 5.21.1.22); and
Benisty (US 20220229586), which teaches a data storage device includes one or more memory device and a controller that is DRAM-less coupled to the one or more memory devices. The controller is configured to receive a command from a host device, begin execution of the command, and receive an abort request command for the command. The command includes pointers that direct the data storage device to various locations on the data storage device where relevant content is located. Once the abort command is received, the content of the host pointers stored in the data storage device RAM are changed to point to the HMB. The data storage device then waits until any already started transactions over the interface bus that are associated with the command have been completed. Thereafter, a failure completion command is posted to the host device.
However, none of these references teach or render obvious the limitations noted above, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claim.
   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 8-14 are allowed.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137